          Case 5:19-cr-00372-F Document 506 Filed 12/11/20 Page 1 of 4




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                 )
                                           )
              Plaintiff,                   )
                                           )
 -vs-                                      )      Case No. CR-19-372-F
                                           )
 MARIO JAQUES,                             )
 a/k/a Menace Deuce,                       )
                                           )
              Defendant.                   )

                                      ORDER

        Before the court is the Motion to Suppress Evidence Obtained from GPS
Tracking Device filed by defendant, Mario Jaques. Doc. no. 420. Plaintiff, United
States of America, opposes the motion. Doc. no. 446. Having reviewed the parties’
submissions and considered the parties’ oral arguments, the court finds that
defendant’s motion should be denied.
                                          I.
        Law enforcement placed a Global-Positioning-System (GPS) tracking device
on defendant’s vehicle, a 2018 Ford Expedition, for a period of 45 days, beginning
in November 2018. United States Magistrate Judge Gary Purcell issued a tracking
warrant authorizing utilization of the device. As part of discovery, plaintiff produced
“some 14 spreadsheets detailing [defendant’s] whereabouts” tracked by the device.
Doc. no. 420, p. 1. Defendant seeks to suppress the evidence, arguing that probable
cause did not exist to place the device on the vehicle because the warrant “was
supported by nothing more than suspicion and hunch.” Id.
         Case 5:19-cr-00372-F Document 506 Filed 12/11/20 Page 2 of 4




      Plaintiff responds that defendant fails to overcome the presumptions that the
search, pursuant to the warrant, was lawful and that law enforcement, relying upon
the warrant, was acting in good faith. Specifically, plaintiff asserts that defendant’s
unsupported “suspicion and hunch” assertion is not sufficient to establish that the
search was unlawful or that the good faith exclusionary rule does not apply.
Addressing the merits, plaintiff contends that probable cause did exist to support the
warrant because the affidavit in support of the warrant specifically recounted that
the vehicle had recently been used by defendant to deliver an ounce of
methamphetamine to a cooperating source working on behalf of law enforcement.
                                          II.
      “‘An affidavit establishes probable cause for a search warrant if the totality of
the information it contains establishes the fair probability that contraband or
evidence of a crime will be found in a particular place.’” United States v. Barajas,
710 F.3d 1102, 1108 (10th Cir. 2013) (quoting United States v. Roach, 582 F.3d
1192, 1200 (10th Cir. 2009)). The affidavit must create a “‘nexus between . . .
suspected criminal activity and the place to be searched[;]’ a court may not ‘pil[e]
hunch upon hunch.’”       Id.   “‘Sufficient information must be presented to the
magistrate to allow that official to determine probable cause; his actions cannot be a
mere ratification of the bare conclusions of others.’” Barajas, 710 F.3d at 1108
(quoting United States v. Cooper, 654 F.3d 1104, 1124 (10th Cir. 2011), quoting
Illinois v. Gates, 462 U.S. 213, 293 (1983)).
      Upon review, the court concludes that the affidavit in support of the tracking
warrant established a nexus between defendant’s vehicle and suspected criminal
activity—distribution of controlled substances, in violation of 21 U.S.C. § 841(a)(1).
Defendant used the vehicle in late October 2018 to deliver one ounce of
methamphetamine to a confidential informant of law enforcement. The controlled
purchase had been arranged by Zachary Crister, an active member of the Southside

                                          2
          Case 5:19-cr-00372-F Document 506 Filed 12/11/20 Page 3 of 4




Loco Gang. (At the time, law enforcement was investigating drug-trafficking
activities of the gang.) Mr. Crister, who was incarcerated, directed the confidential
informant to meet defendant, a fellow gang member, at a public location on the
south side of Oklahoma City. The controlled purchase between defendant and the
confidential informant was personally observed by law enforcement.
       Law enforcement saw defendant driving the vehicle as of October 31, 2018,
two days before the warrant was obtained, and the vehicle had been frequently seen
by law enforcement at 2759 W. I-240 Interstate Dr., Building 47, Apt. D, Oklahoma
City, Oklahoma.
       During oral argument, defendant posited that the warrant authorizing the GPS
tracking device was not supported by probable cause because the affidavit recounted
that law enforcement had observed or seen the vehicle at defendant’s “residence.”
Defendant asserted and provided witness testimony, through his common-law wife
and mother-in-law, that he does not, and never has, resided at that address.
According to defendant, the affidavit does not correctly identify defendant because
it said he resided at an address where he did not reside.
       The court rejects defendant’s argument. Even if defendant did not reside at
the location, there is nothing in the record to challenge the averment that the vehicle
was frequently seen at that location. There is also nothing in the record to challenge
that the vehicle was not used to deliver methamphetamine to the confidential
informant. The court concludes that the affidavit, even without reference to the I-240
Interstate Drive location as defendant’s “residence,” sufficiently establishes
probable cause to believe that evidence of drug-trafficking could be obtained by
utilization of the GPS tracking device on the vehicle.1


1
 Even if the court were to find probable cause lacking, the court concludes that defendant “has
not overcome the presumption that law enforcement [] acted in objective good faith when
executing” the tracking warrant. U.S. v. Henderson, 595 F.3d 1198, 1202 (10th Cir. 2010).

                                              3
             Case 5:19-cr-00372-F Document 506 Filed 12/11/20 Page 4 of 4




                                         III.
        Accordingly, the Motion to Suppress Evidence Obtained from GPS Tracking
Device filed by defendant, Mario Jaques (doc. no. 420), is DENIED.
        IT IS SO ORDERED this 11th day of December, 2020.




19-0372p054 (Jaques).docx




                                          4
